Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                                 v.

                              Andrew Nathan VIERA and Adela Garza,
                                            Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-20-17
                            Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 21, 2022

DISMISSED IN PART

           Appellants ModivCare Solutions, LLC and ModivCare Solutions, Inc. have filed a motion

to dismiss their appeal as to only Appellee Adela Garza. According to appellants, they and Garza

have settled the dispute between them. Thus, appellants request that their appeal be dismissed with

respect to Appellee Garza. However, they emphasize their appeal with respect to Appellee Andrew

Nathan Viera should remain pending. We grant appellants’ motion and dismiss their appeal as to
                                                                                04-22-00491-CV


Appellee Garza. Appellants’ appeal with regard to Appellee Viera remains pending on the docket

of this court.

                                               PER CURIAM




                                             -2-